Citation Nr: 1759090	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to service connection for a back scar.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, with service in the Gulf War.  The Veteran also served in the National Guard, with inactive duty for training including from February 2, 1996, to February 4, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  The hearing transcript is associated with the claims file.  

The issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a July 2005 rating decision, with a July 2005 notification letter, the RO continued the denial of the Veteran's claim for service connection for back disorder; the Veteran was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's July 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision continuing the denial of service connection for back disorder is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for back disorder.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in July 2005, continued the denial of the Veteran's claim for service connection for back disorder on grounds that new and material evidence had not been presented regarding an injury in service or a connection to service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2004).

As a result, the RO's decision became final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2005 rating decision, the RO continued the denial of service connection on grounds that new and material evidence had not been presented regarding an injury in service or a connection to service.  The evidence received since the time of the RO's July 2005 rating decision includes the Veteran's June 2017 Board hearing testimony detailing his duties during service which he believes caused his back disorder, such as the wear and tear from working as an ammunitions crewman, packing artillery rounds, which weighed up to 100 pounds, participating in digging trenches, and other physically demanding activities.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2005, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for back disorder is reopened.


REMAND

The Veteran seeks service connection for a back disorder, back scar, PTSD, gastrointestinal disorder, acid reflux, and skin disorder.

As to his claim for service connection for a back disorder, the Veteran underwent VA examination in March 2014.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine and spinal fusion, L4-L5.  The VA examiner opined that the Veteran's back disorders are not related to exposure to environmental hazards in Southwest Asia because the diagnoses have clear and specific etiology related to activity or traumatic injuries.  However, the VA examiner did not opine as to whether the Veteran's back disorders were otherwise related to service, including the February 1996 incident reported by the Veteran in which his tank hit a bump and he was jerked around and felt a strain in his back.  Moreover, the VA examiner did not have the benefit of the Veteran's June 2017 testimony that he believed the wear and tear from working as an ammunitions crewman during service caused his back disorder.  The Veteran reported that his job was to pack artillery rounds, which weighed up to 100 pounds, and that he also participated in digging trenches, and other physically demanding activities.  In his March 1992 separation report of medical history, the Veteran indicated he experienced recurrent back pain.  Accordingly, remand is appropriate for further VA examination to determine whether the Veteran's back disorders had an onset in service or are otherwise related to service, to include the Veteran's activities as an ammunitions crewman during service and his February 1996 incident.  The Board notes that the Veteran testified that his back scar is related to surgery performed on his back to treat his current condition.  

As to the Veteran's claim for service connection for PTSD, the Veteran has submitted a September 2013 letter and October 2014 VA Fee Basis Psychiatry Treatment Report Form from therapist M. Durkee indicating that the Veteran meets the criteria for a diagnosis of PTSD under DSM-IV and listing the Veteran's symptoms.  The Veteran's therapist opined that the Veteran was traumatized by his combat experience.  The Veteran's DD-214 shows that he received a combat action ribbon.  The more recent VA treatment records in the Veteran's claims file show that the Veteran continues therapy with M. Durkee.  See May 2015 VA Treatment Record.  As the Veteran's claims file does not contain such treatment records, remand is appropriate to obtain these records.

The Veteran underwent VA mental health examination in July 2014 in relation to his PTSD claim.  The July 2014 VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-5 but had a diagnosis of depression, for which the Veteran is service connected.  The July 2014 VA examiner indicated that the file was reviewed and that there was no mention of PTSD.  However, as noted above, the Veteran's claims file does mention PTSD.  The July 2014 VA examiner failed to acknowledge or address the September 2013 letter opining that the Veteran met the criteria for a PTSD diagnosis.  Moreover, the July 2014 VA examiner indicated that the Veteran's records did not show avoidance symptoms, but the September 2013 letter notes avoidance as a current symptom.  The Veteran's VA treatment records note the Veteran's history is significant for chronic PTSD.  See, e.g., August 2015 VA Treatment Record.  During the November 2015 VA mental health examination, the Veteran denied current PTSD symptoms related to combat and said that he does not feel bothered by memories or dreams of combat.  In light of the above, remand is appropriate to obtain a VA medical opinion to address whether the Veteran has met the criteria for a diagnosis of PTSD under either DSM-IV or DSM-5 at any time during the claim period.

The Veteran underwent VA examination relating to his claims for service connection for acid reflux and gastrointestinal disorders in March 2014.  The March 2014 VA examiner diagnosed the Veteran with gastroesophageal reflex disease (GERD) and duodenal ulcer.  The VA examiner opined that these conditions were not undiagnosed Gulf War illnesses as they were diagnosed diseases of known etiology.  The VA examiner opined that the Veteran's GERD and duodenal ulcer were not related to environmental hazards in the Gulf.  However, the VA examiner did not provide a rationale for such an opinion.  The VA examiner provided a diagnosis date of 1994 for the Veteran's GERD, but did not have the opportunity to address the Veteran's June 2017 testimony in which he reported that he began experiencing symptoms in service, used Tums and Rolaids during service, and has experienced his symptoms since service.  Accordingly, remand is appropriate in order to obtain further VA medical opinion as to whether the Veteran's GERD and duodenal ulcer had an onset in service or are otherwise related to service, to include the Veteran's specific contentions regarding exposure to hazardous agents from burning oil wells during deployment and the consumption of the experimental nerve agent antidote pyridiostigmine prior to deployment.

As to his claim for service connection for a skin disorder, during the June 2017 Board hearing, the Veteran testified that he experiences skin rashes three to four times a year.  The Veteran reported that he has photographs of these rashes, and that they resolve before he is able to obtain medical treatment.  In August 2017, the Veteran submitted photographs.  The Veteran's treatment records show that he was diagnosed with dermatitis intertriginosa within the claims period, and has been prescribed ointments used to treat certain skin conditions.  See, e.g., September 2012 Private Treatment Record (noting assessment of dermatitis intertriginosa).  The Veteran has reported rashes in his private treatment records.  See, e.g., September 2012 Private Treatment Record.  The Veteran has also reported that these rashes do not have an apparent basis and he therefore believes they may be related to service, including inhalation of hazardous smoke from oil wells in the Gulf War and taking an anti-nerve agent pill before deployment to the Gulf.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the facts above, a VA examination is warranted to determine the nature of the Veteran's skin disorder and whether such disorder had an onset in service or is otherwise related to service.

In addition, the Veteran stated that he applied for Social Security Administration (SSA) disability and had been denied.  See August 2014 VA Treatment Record.  As such, a remand is necessary to obtain the Veteran's complete SSA records (including all decisions and any medical records relied upon in making those decisions).

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any additional treatment records from Dr. Fareed and updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA, request and obtain the Veteran's complete SSA records, including all decisions and any medical records relied upon in making those decisions.

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, to include any additional records from Dr. Fareed and any treatment records from M. Durkee.

 3.  Obtain any additional VA treatment records, including those dated from August 2015 to the present.

4.  After conducting the development in paragraphs 1 to 3, schedule the Veteran for VA examination to determine the nature of any current back disorders and whether such disorders had an onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.
The examiner should identify any current diagnoses the Veteran has presented related to his back disorders at any time during the claim period (i.e., from January 2011 to the present), including degenerative arthritis of the spine and spinal fusion, L4-L5.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include wear and tear from working as an ammunitions crewman during active duty service, such as packing artillery rounds, which weighed up to 100 pounds, participating in digging trenches, and other physically demanding activities, and the February 1996 incident reported by the Veteran in which his tank hit a bump and he was jerked around and felt a strain in his back.

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's June 2017 Board hearing testimony.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After conducting the development in paragraphs 1 to 3, arrange to obtain a VA medical opinion to determine whether the Veteran meets the criteria for a diagnosis of PTSD during the claims period.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The opinion provider should opine as to whether the Veteran meets the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5 at any time during the claims period (i.e., from January 2011 to the present).
If a diagnosis of PTSD is provided, opine as to whether any of the Veteran's claimed in-service stressors support a diagnosis of PTSD.

If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.  

In so opining, the examiner should consider all medical and lay evidence of record. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After conducting the development in paragraphs 1 to 3, schedule the Veteran for VA examination to determine the nature of any current gastrointestinal or acid reflux disorders and whether such disorders had an onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his gastrointestinal or acid reflux disorders at any time during the claim period (i.e., from January 2011 to the present), including GERD and duodenal ulcer.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include exposure to hazardous agents from burning oil wells during deployment and the consumption of the experimental nerve agent antidote pyridiostigmine prior to deployment.

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's June 2017 Board hearing testimony that his GERD symptoms started in service and have continued since service.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After conducting the development in paragraphs 1 to 3, schedule the Veteran for a VA examination to determine the nature of any current skin disorders and whether such disorders had an onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his skin disorders at any time during the claim period (i.e., from April 2012 to the present), including dermatitis intertriginosa.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include the Veteran's reports regarding environmental hazards in the Gulf War and anti-nerve agent medications taken prior to deployment.

In so opining, the examiner should consider all medical and lay evidence of record, including the photographs submitted by the Veteran in August 2017 and the Veteran's June 2017 Board hearing testimony.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


